USDC IN/ND case 3:19-cv-01169-PPS-JEM document 25 filed 01/07/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

AMY L. CLINE,                                      )
                                                   )
                      Plaintiff,                   )
                                                   )
       vs.                                         ) CAUSE NO. 3:19CV1169-PPS
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
                      Defendant.                   )

                                          ORDER

       The United States Magistrate Judge’s Findings, Report and Recommendation [Doc.

24] were issued December 21, 2020, and the 14-day window within to object has passed

with no objections filed.

       ACCORDINGLY,

       Upon careful consideration of the magistrate judge’s Findings, Report and

Recommendation and the lack of objections thereto, the Findings, Report and

Recommendation [DE 24] are ACCEPTED AND ADOPTED.

       The final decision of the defendant Commissioner of Social Security denying plaintiff

Amy L. Cline’s application for Social Security disability benefits is REVERSED, and the

matter is REMANDED to the Commissioner for further proceedings consistent with the

magistrate judge’s analysis.

       The Clerk shall enter judgment in favor of plaintiff and against the defendant.

ENTERED: January 7, 2021.                      /s/ Philip P. Simon
                                           UNITED STATES DISTRICT JUDGE
